       Case 1:19-cv-04466-LMM Document 81 Filed 07/12/21 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

TAKIA WALTON, DANYLLE          )
MCHARDY, GEORGE DE LA PAZ JR., )
KEVIN JACOBS; FEIONA DUPREE    )
KRISTIE MCNAIR; and MICHAEL    )
ADESIYAN,                      )
                               )                CIVIL ACTION FILE NO.
     Plaintiffs,               )                  1:19-CV-4466-LMM
                               )
v.                             )
                               )
PUBLIX SUPER MARKETS, INC.,    )
                               )
Defendant.                     )

                    ORDER AND STIPULATED JUDGMENT

      This case is before the Court for consideration of the Parties’ Joint Motion

for Entry of Stipulated Judgment Approving FLSA Settlement Approval.

      The Court reviews an FLSA settlement to ensure it is fair, adequate, and

reasonable. See Lynn's Food Stores, Inc. v. U.S. By & Through U.S. Dep't of Labor,

Employment Standards Admin., Wage & Hour Div., 679 F.2d 1350, 1355 (11th Cir.

1982) (“Other than a section 216(c) payment supervised by the Department of

Labor, there is only one context in which compromises of FLSA back wage or

liquidated damage claims may be allowed: a stipulated judgment entered by a

court which has determined that a settlement proposed by an employer and
        Case 1:19-cv-04466-LMM Document 81 Filed 07/12/21 Page 2 of 4




employees, in a suit brought by the employees under the FLSA, is a fair and

reasonable [resolution] of a bona fide dispute over FLSA provisions.”).

      Having reviewed the Joint Motion, Settlement Agreements, and General

Releases executed by the parties resolving the named and opt-in Plaintiffs’ FLSA

claims asserted in this case (collectively the “Agreement”), the Court finds that the

terms of the settlement, including the amount of attorney’s fees, reflect a fair,

adequate, and reasonable compromise of a bona fide dispute, and demonstrate a

good-faith intention by the Parties to fully and finally resolve those claims.

      With respect to the payment to the putative collective, based on the

submissions of the Parties, the Court finds that the amount is fair, adequate, and

reasonable. Defendant denied liability, denied Plaintiffs’ claimed amount of

overtime hours worked, opposed Plaintiffs’ proposed damages calculation

methodology, denied willfulness as to any FLSA violations under 29 U.S.C. § 255,

and contended that it acted in good faith such that liquidated damages should not

be assessed. Notwithstanding those denials, the gross settlement amount includes

100% of allegedly unpaid overtime, plus 75% liquidated damages. The agreed-

upon settlement amount is the product of a good faith compromise between the

Parties on disputed issues of law and fact reached through arm’s length

negotiations by experienced counsel.
                                         2
        Case 1:19-cv-04466-LMM Document 81 Filed 07/12/21 Page 3 of 4




      Regarding the terms of settlement, the Court approves the settlement terms

as reasonable. The Court further finds that the attorneys’ fees and costs provided

in the Agreement are reasonable. Plaintiffs’ counsel have litigated this case

successfully without any payment to date and took the risk of potentially no

payment with an adverse result. An award of attorneys’ fees is acceptable in these

circumstances and is justified here.

      The Court further approves the $1,500 payments to each of the named

Plaintiffs in exchange for their separate General Release Agreement releasing non-

FLSA claims, and finds that such payments are not prohibited by Johnson v. NPAS

Solutions, LLC, 975 F.3d 1244 (11th Cir. 2020). That case involved a Rule 23 opt-out

class action settlement which is distinguishable from a collective action settlement

for individuals who had affirmatively opted in to join the litigation by filing signed

consents. See, e.g., Martinez v. Woodvalley Landscape, No. 1:20-cv-04011-LMM, 2021

U.S. Dist. LEXIS 30908, at *5 n.1 (N.D. Ga. Feb. 17, 2021).

      Therefore, the Parties’ Joint Motion is GRANTED, the settlement of the

Parties in the Settlement Agreement is APPROVED, and the terms of that

Agreement are incorporated into this Order. This case is DISMISSED WITH

PREJUDICE, except that the Court retains jurisdiction over this matter for the

purposes of enforcing the terms of the Settlement Agreement. This Order shall
                                          3
        Case 1:19-cv-04466-LMM Document 81 Filed 07/12/21 Page 4 of 4




be deemed a final judgment and the Clerk of Court is DIRECTED to terminate

this case.


       SO ORDERED this 12th day of July, 2021.




                                    The Honorable Leigh Martin May
                                    United States District Judge




                                      4
